 



Exhibit 10.11
EXECUTION VERSION
Elections and Variables
to the 1994 ISDA Credit Support Annex
dated as of
September 5, 2007
between

         
BANCO SANTANDER S.A.
  and   SANTANDER DRIVE AUTO RECEIVABLES TRUST 2007-2
(“Party A”)
      (“Party B”)

Paragraph 13.

(a)   Security Interest for “Obligations”.       The term “Obligations” as used
in this Annex includes the following additional obligations: None.   (b)  
Credit Support Obligations.

  (i)   Delivery Amount, Return Amount and Credit Support Amount.

  (a)   “Delivery Amount” has the meaning specified in Paragraph 3(a), except
that:

  (I)   the words “upon a demand made by the Secured Party on or promptly
following a Valuation Date” shall be deleted and replaced with the words “not
later than the close of business on each Valuation Date”,     (II)   the
sentence beginning “Unless otherwise specified in Paragraph 13” and ending
“(ii) the Value as of that Valuation Date of all Posted Credit Support held by
the Secured Party.” shall be deleted in its entirety and replaced with the
following:         “The “Delivery Amount” applicable to the Pledgor for any
Valuation Date will equal the greatest of

  (A)   the amount by which (a) the S&P Credit Support Amount for such Valuation
Date exceeds (b) the S&P Value, as of such Valuation Date, of all Posted Credit
Support held by the Secured Party, and     (B)   the amount by which (a) the
Moody’s Credit Support Amount for such Valuation Date exceeds (b) the Moody’s
Value, as of such Valuation Date, of all Posted Credit Support held by the
Secured Party.”.

 



--------------------------------------------------------------------------------



 



  (b)   Transfer to Ensure that the Delivery Amount shall be Zero. If, on any
Valuation Date, the Delivery Amount equals or exceeds the Pledgor’s Minimum
Transfer Amount, the Pledgor will Transfer to the Secured Party sufficient
Eligible Credit Support to ensure that, immediately following such transfer, the
Delivery Amount shall be zero.     (c)   “Return Amount” has the meaning
specified in Paragraph 3(b), except that:

  (I)   the sentence beginning “Unless otherwise specified in Paragraph 13” and
ending “(ii) the Credit Support Amount.” shall be deleted in its entirety and
replaced with the following:         “The “Return Amount” applicable to the
Secured Party for any Valuation Date will equal the least of

  (A)   the amount by which (a) the S&P Value, as of such Valuation Date, of all
Posted Credit Support held by the Secured Party exceeds (b) the S&P Credit
Support Amount for such Valuation Date, and     (B)   the amount by which
(a) the Moody’s Value, as of such Valuation Date, of all Posted Credit Support
held by the Secured Party exceeds (b) the Moody’s Credit Support Amount for such
Valuation Date.”.

  (II)   in no event shall the Secured Party be required to Transfer any Posted
Credit Support under Paragraph 3(b) if, immediately following such transfer, the
Delivery Amount would be greater than zero.     (III)   The Return Amount shall
be, if Cash, denominated in US Dollars.

  (d)   “Credit Support Amount,” as such term is defined in Paragraph 3, shall
not apply, and instead, such term shall be replaced, in each instance in which
it is used in this Credit Support Annex, by “Moody’s Credit Support Amount” (as
defined herein) and “S&P Credit Support Amount” (as defined herein). For
purposes of calculating any Delivery Amount or Return Amount for any Valuation
Date, reference shall be made to the S&P Credit Support Amount or the Moody’s
Credit Support Amount, in each case for such Valuation Date, as provided in
Paragraphs 13(b)(i)(a) and 13(b)(i)(c), above.

  (ii)   Eligible Collateral. The Valuation Percentages1 listed below shall
apply to the following Eligible Collateral (see the table on the following
page):

 

1   With respect to collateral types not listed below, such assets will be
subject to review and approval by S&P and Moody’s, and reasonably approved by
the Insurer by no later than three (3) calendar days after Rating Agency (as
defined in the Schedule accompanying this Credit Support Annex) review and
approval; provided that, if the Insurer does not provide such approval within
the three-day period, Insurer’s approval shall be deemed received with respect
to any such collateral type.

2



--------------------------------------------------------------------------------



 



                                      Valuation Percentages   Valuation
Percentages         applicable with respect   applicable with respect  
Valuation Percentages     to calculating Moody’s   to calculating Moody’s  
applicable with respect     First Trigger Credit   Second Trigger Credit   to
calculating S&P Credit Instrument   Support Amount   Support Amount   Support
Amount     Moody’s   Moody’s   S&P2        
U.S. Dollar Cash
    100 %     100 %                
Euro Cash
    97 %     93 %                
Sterling Cash
    97 %     94 %                 Fixed Rate Negotiable Treasury Debt issued by
U.S. Treasury Department with Remaining Maturity:
<1 Year
    100 %     100 %                
1 to 2 years
    100 %     99 %                
2 to 3 years
    100 %     98 %                
3 to 5 years
    100 %     97 %                
5 to 7 years
    100 %     95 %                
7 to 10 years
    100 %     94 %                
10 to 20 years
    100 %     89 %                
> 20 years
    100 %     87 %                 Floating-Rate Negotiable U.S. Dollar
Denominated Treasury Debt Issued by The U.S. Treasury Department
All Maturities
    100 %     99 %                 Fixed-Rate U.S. Dollar Denominated U.S.
Agency Debentures with Remaining Maturity:
< 1 Year
    100 %     99 %                
1 to 2 years
    100 %     98 %                
2 to 3 years
    100 %     97 %                
3 to 5 years
    100 %     96 %                
5 to 7 years
    100 %     94 %                
7 to 10 years
    100 %     93 %                
10 to 20 years
    100 %     88 %                
> 20 years
    100 %     86 %                 Floating-Rate U.S. Dollar Denominated U.S.
Agency Debentures
All maturities
    100 %     98 %                 Fixed-Rate Euro Denominated Euro-Zone
Government Bonds Rated Aa3 or Above by Moody’s and AAA by S&P (see footnote 2
below) with Remaining Maturity:
< 1 Year
    97 %     93 %                
1 to 2 years
    97 %     92 %                
2 to 3 years
    97 %     91 %                
3 to 5 years
    97 %     89 %                
5 to 7 years
    97 %     87 %                
7 to 10 years
    97 %     86 %                
10 to 20 years
    97 %     82 %                
> 20 years
    97 %     80 %                 Floating-Rate Euro Denominated Euro-Zone
Government Bonds Rated Aa3 or Above by Moody’s and AAA by S&P (see footnote 2
below)
All maturities:
    97 %     92 %                 Qualified Commercial Paper
 
    0 %3     0 %4                

      For the purposes of the above table, “Qualified Commercial Paper” means
commercial paper with a rating of at least P-1 by Moody’s and A-1+ by S&P and
having a remaining maturity of not more than one month.

 

2   S&P Valuation Percentages are set forth in Table 4 hereto, which is
incorporated herein by reference as if set forth in full.   3   Or such other
percentage in respect of which Moody’s has provided a rating affirmation.   4  
Or such other percentage in respect of which Moody’s has provided a rating
affirmation.

3



--------------------------------------------------------------------------------



 



  (iii)   Thresholds.

  (A)   “Independent Amount” means with respect to Party A: Zero “Independent
Amount” means with respect to Party B: Zero     (B)   “Threshold,” as such term
is defined in Paragraph 12, shall not apply, and instead, such term shall be
replaced, in each instance in which it is used in this Annex, as applicable, by:
(i) S&P Threshold (as defined herein) for purposes of calculating the S&P Credit
Support Amount; and (ii) Moody’s Threshold (as defined herein) for purposes of
calculating the Moody’s Credit Support Amount.     (C)   “Minimum Transfer
Amount” means with respect to Party A: USD $100,000; provided, however, that if
S&P is rating the Certificates and the aggregate Certificate Principal Balances
of the rated Certificates falls below $50,000,000, then the Minimum Transfer
Amount shall mean USD $50,000.     (D)   “Minimum Transfer Amount” means with
respect to Party B: USD $100,000 (or if the Posted Collateral is less than
$100,000, the aggregate Value of Posted Collateral), provided, however, that if
S&P is rating the Certificates and the aggregate Certificate Principal Balances
of the rated Certificates falls below $50,000,000, then the Minimum Transfer
Amount shall mean USD $50,000 (or if the Posted Collateral is less than $50,000,
the aggregate Value of Posted Collateral).     (E)   Rounding. The Delivery
Amount will be rounded up to the nearest integral multiple of USD $10,000. The
Return Amount will be rounded down to the nearest integral multiple of USD
$10,000.

  (iv)   “Exposure” has the meaning specified in Paragraph 12, except that
(1) after the word “Agreement” the words “(assuming, for this purpose only, that
Part 1(k) of the Schedule is deleted)” shall be inserted and (2) at the end of
such definition, the words “with terms substantially the same as those of this
Agreement.”

(c)   Valuation and Timing.

  (i)   “Valuation Agent” means Party A in all circumstances.     (ii)  
“Valuation Date” shall mean each Local Business Day on which either of the S&P
Threshold or the Moody’s Threshold is zero.     (iii)   “Valuation Time” means
the close of business in the city of the Valuation Agent on the Local Business
Day immediately preceding the Valuation Date or date of calculation, as
applicable, provided that the calculations of Value and Credit Support Amount
will, as far as practicable, be made as of approximately the same time on the
same date.     (iv)   “Notification Time” means 10:00 a.m., New York time, on a
Local Business Day.

(d)   Conditions Precedent and Secured Party’s Rights and Remedies. None.

(e)   Substitution.

  (i)   “Substitution Date” has the meaning specified in Paragraph 4(d)(ii).    
(ii)   Consent. If specified here as applicable, then the Pledgor must obtain
the Secured Party’s consent for any substitution pursuant to Paragraph 4(d):
Inapplicable.

(f)   Dispute Resolution.

4



--------------------------------------------------------------------------------



 



  (i)   “Resolution Time” means 10:00 p.m., New York time on the Local Business
Day following the date on which the notice is given that gives rise to a dispute
under Paragraph 5.     (ii)   Value. For the purpose of Paragraphs 5(i)(C) and
5(ii), the Value of Eligible Credit Support or Posted Credit Support as of the
relevant Valuation Date or date of Transfer will be calculated by reference to
the terms Moody’s Value and S&P Value, as described in Paragraph 13 as modified
by (k)(i) below.     (iii)   Alternative. The provisions of Paragraph 5 will
apply.

(g)   Holding and Using Posted Collateral.

  (i)   Eligibility to Hold Posted Collateral; Custodians:         A Custodian
will be entitled to hold Posted Collateral on behalf of Party B pursuant to
Paragraph 6(b); provided that:

  (1)   Posted Collateral may be held only in the following jurisdiction: United
States.     (2)   The Custodian for Party B: (A) is a commercial bank or trust
company which is unaffiliated with Party B and organized under the laws of the
United States or state thereof, having assets of at least $500 million and:
(i) a long-term debt or a deposit rating of at least “Baa2” by Moody’s; and
(ii) a short-term rating of at least “A-1” by S&P, or if the Custodian has no
short-term rating, a long-term rating of “A+” by S&P; and (B) shall hold all
Eligible Credit Support in the appropriate account under the Transaction
Documents (as defined in the Schedule to the Agreement).     (3)   Initially,
the Custodian for Cash and Securities for Party B is: The Trustee under the
Indenture, or any successor trustee thereto.     (4)   In the event that the
Custodian’s ratings fall below those prescribed in subpart (2) above, the
Trustee shall within 60 calendar days replace the Custodian with a substitute
custodian satisfying the requirements of subpart (2) above.

  (ii)   Use of Posted Collateral. The provisions of Paragraph 6(c) will not
apply to Party B. The Trustee shall invest Cash Posted Credit Support in such
overnight (or redeemable within two Local Business Days of demand) investments
rated at least Prime-1 by Moody’s or AAAm or AAAm-G by S&P and Aaa by Moody’s
(or such other investments as may be affirmed in writing by S&P and Moody’s) as
directed by Party A (unless (x) an Event of Default or an Additional Termination
Event has occurred with respect to which Party A is the defaulting or sole
Affected Party and (y) an Early Termination Date has been designated by Party B,
in which case such investment shall be at the direction of Party B) with gains
and losses incurred in respect of such investments to be for the account of
Party A.     (iii)   Notice. If a party or its Custodian fails to meet the
criteria for eligibility to hold (or, in the case of a party, to use) Posted
Collateral set forth in this Paragraph 13(g), such party shall promptly notify
the other party of such ineligibility.

(h)   Distributions and Interest Amount.

  (i)   Interest Rate. The “Interest Rate” will be the actual rate of interest
earned by Party B or the Custodian if the Cash is invested at the direction of
Party A in accordance with Paragraph 13(g)(ii) above, otherwise the “Interest
Rate” will be the federal funds overnight rate as published by the Board of
Governors of the Federal Reserve System in H.15 (519) or its successor
publication, or such other rate as the parties may agree from time to time.

5



--------------------------------------------------------------------------------



 



  (ii)   Transfer of Interest Amount. The transfer of the Interest Amount will
be made on the second Local Business Day following the end of each calendar
month and on any other Local Business Day on which Posted Collateral in the form
of Cash is transferred to the Pledgor pursuant to Paragraph 3(b), in each case
to the extent that a Delivery Amount would not be created or increased by that
transfer, provided that Party B shall not be obliged to so transfer any Interest
Amount unless and until it has earned and received such interest.     (iii)  
Alternative to Interest Amount. The provisions of Paragraph 6(d)(ii) will apply.

(i)   Address for Transfers.       Party A: To be notified to Party B by Party A
at the time of the request for the transfer.       Party B: To be notified to
Party A by Party B upon request by Party A.   (j)   Other Provisions.

  (i)   Costs of Transfer on Exchange.         Notwithstanding Paragraph 10, the
Pledgor will be responsible for, and will reimburse the Secured Party for, all
transfer and other taxes and other costs involved in the transfer of Eligible
Credit Support either from the Pledgor to the Secured Party or from the Secured
Party to the Pledgor.     (ii)   Cumulative Rights.         The rights, powers
and remedies of the Secured Party under this Annex shall be in addition to all
rights, powers and remedies given to the Secured Party by the Agreement or by
virtue of any statute or rule of law, all of which rights, powers and remedies
shall be cumulative and may be exercised successively or concurrently without
impairing the rights of the Secured Party in the Posted Credit Support created
pursuant to this Annex.

(k)   Definitions and Other Provisions

  (i)   Generally         “S&P Collateralization Event” shall be as defined in
the accompanying Schedule.         “S&P Ratings Event” shall be as defined in
the accompanying Schedule.         “Value” shall mean, in respect of any date,
the related S&P Value and the related Moody’s Value. Paragraph 4(c) is hereby
amended by deleting the word “Value” and inserting in lieu thereof “S&P Value
and Moody’s Value” as referenced herein. Paragraph 4(d)(ii) is hereby amended by
(A) deleting the words “a Value” and inserting in lieu thereof “an S&P Value and
a Moody’s Value” and (B) deleting the words “the Value” and inserting in lieu
thereof “S&P Value and Moody’s Value”. Paragraph 5 is hereby amended by deleting
the word “Value” and inserting in lieu thereof “S&P Value or Moody’s Value”.
Paragraph 5(i) is hereby amended by deleting the word “Value” and inserting in
lieu thereof “S&P Value and Moody’s Value”. Paragraph 5(i)(C) is hereby amended
by deleting the word “the Value, if” and inserting in lieu thereof “any one or
more of the S&P Value or Moody’s Value, as may be”. Paragraph 5(ii) is hereby
amended by (1) deleting the first instance of the words “the Value” and
inserting in lieu thereof “any one or more of the S&P Value or Moody’s Value”
and (2) deleting the second instance of the words “the Value” and inserting in
lieu thereof “such disputed S&P Value or Moody’s Value”. Each of
Paragraph 8(b)(iv)(B) and Paragraph 11(a) is hereby amended by deleting the word
“Value” and inserting in lieu thereof “least of the S&P Value and Moody’s
Value”.     (ii)   [Reserved]     (iii)   With respect to Moody’s:

6



--------------------------------------------------------------------------------



 



      “First Trigger Failure Condition” means that no Relevant Entity has credit
ratings from Moody’s at least equal to the Moody’s First Trigger Required
Ratings.         “Moody’s Credit Support Amount” shall mean, as applicable, the
Moody’s First Trigger Credit Support Amount (as defined herein), and Moody’s
Second Trigger Credit Support Amount (as defined herein).         “Moody’s First
Trigger Credit Support Amount” means, for any Valuation Date, the excess, if
any, of

  (I)  
(A)   for any Valuation Date on which (I) a First Trigger Failure Condition has
occurred and has been continuing (x) for at least 30 Local Business Days or
(y) since this Annex was executed and (II) it is not the case that a Moody’s
Second Trigger Event has occurred and been continuing for at least 30 Local
Business Days, an amount equal to the greater of (a) zero and (b) the sum of the
Secured Party’s aggregate Exposure for all Transactions and the aggregate of
Moody’s Additional Collateralized Amounts for all Transactions.
       
For the purposes of this definition, the “Moody’s Additional Collateralized
Amount” with respect to any Transaction shall mean the product of the applicable
Moody’s First Trigger Factor set forth in Table 1 and the Notional Amount for
such Transaction for the Calculation Period which includes such Valuation Date;
or
       
(B)   for any other Valuation Date, zero, over
    (II)   the Moody’s Threshold for Party A such Valuation Date.

      “Moody’s First Trigger Notional Amount Multiplier” means (A) if each Local
Business Day is a Valuation Date, 2%, or (B) otherwise, 4%.         “Moody’s
Second Trigger Credit Support Amount” means, for any Valuation Date, the excess,
if any, of

  (I)  
(A)   for any Valuation Date on which it is the case that a Second Trigger
Failure Condition has occurred and been continuing for at least 30 Local
Business Days, an amount equal to the greatest of (a) zero, (b) the aggregate
amount of the Next Payments for all Next Payment Dates and (c) the sum of the
Secured Party’s aggregate Exposure and the aggregate of Moody’s Additional
Collateralized Amounts for all Transactions.
       
For the purposes of this definition:
       
“Next Payment” means, in respect of each Next Payment Date, the greater of
(i) the amount of any payments due to be made by Party A under Section 2(a) on
such Next Payment Date less any payments due to be made by Party B under Section
2(a) on such Next Payment Date (in each case, after giving effect to any
applicable netting under Section 2(c)) and (ii) zero.
       
“Next Payment Date” means each date on which the next scheduled payment under
any Transaction is due to be paid.
       
“Moody’s Additional Collateralized Amount” with respect to any Transaction shall
mean, if such Transaction is not a Transaction Specific Hedge, the product of
the applicable Moody’s Second Trigger Factor set forth in Table 2 and the
Notional Amount for such Transaction for the Calculation Period which includes
such Valuation Date; or

7



--------------------------------------------------------------------------------



 



     
if such Transaction is a Transaction-Specific Hedge, the product of the
applicable Moody’s Second Trigger Factor set forth in Table 3 and the Notional
Amount for such Transaction for the Calculation Period which includes such
Valuation Date; or

     
(B)   for any other Valuation Date, zero, over
    (II)   the Moody’s Threshold for Party A for such Valuation Date.

      “Moody’s Threshold” means, with respect to Party A and any Valuation Date,
if a Moody’s First Trigger Downgrade Event has occurred and is continuing and
such Moody’s First Trigger Downgrade Event has been continuing (i) for at least
30 Local Business Days, or (ii) since this Annex was executed, zero; otherwise,
infinity.         “Moody’s Value” means, on any date and with respect to any
Eligible Collateral the product of (x) the bid price obtained by the Valuation
Agent and (y) the applicable Moody’s Valuation Percentage set forth in
Paragraph 13(b)(ii).         “Second Trigger Failure Condition” means that no
Relevant Entity has credit ratings from Moody’s at least equal to the Moody’s
Second Trigger Ratings Threshold.         “Transaction-Specific Hedge” means any
Transaction that is an interest rate cap, interest rate floor or interest rate
swaption, or an interest rate swap if (x) the notional amount of the interest
rate swap is “balance guaranteed” or (y) the notional amount of the interest
rate swap for any Calculation Period otherwise is not a specific dollar amount
that is fixed at the inception of the Transaction.     (iv)   With respect to
S&P:         “S&P Threshold” means, with respect to Party A and any Valuation
Date, if (i) an S&P Collateralization Event has occurred and is continuing and
such S&P Collateralization Event has been continuing for at least 10 Local
Business Days or since this Annex was executed, or (ii) if an S&P Ratings Event
has occurred and is continuing and such S&P Ratings Event has been continuing
for at least 10 Local Business Days, zero; otherwise, infinity.         “S&P
Credit Support Amount” means, for any Valuation Date:

  (i)   if the S&P Threshold for such Valuation Date is zero and either (i) an
S&P Ratings Event is not continuing or (ii) an S&P Ratings Event is continuing
and less than 10 Local Business Days have elapsed since such S&P Ratings Event
first occurred, an amount equal to the Secured Party’s Exposure;     (ii)   if
the S&P Threshold for such Valuation Date is zero and an S&P Ratings Event has
occurred and is continuing and 10 or more Local Business Days have elapsed since
such S&P Ratings Event first occurred, an amount equal to 125% of the Secured
Party’s Exposure; or     (iii)   if the S&P Threshold is infinity, zero.

      “S&P Valuation Percentage” with respect to S&P means, with respect to a
Valuation Date and each instrument in the above table and Table 4 (i) so long as
the S&P Threshold for such Valuation Date is zero and either (A) an S&P Ratings
Event is not continuing or (B) an S&P Ratings Event is continuing but less than
10 Local Business Days have elapsed since such S&P Ratings Event first occurred,
the corresponding percentage for such instrument in the column headed “S&P
Collateralization Event” or (ii) so long as the S&P Threshold for such Valuation
Date is zero (A) an S&P Ratings Event has occurred and is continuing and (B) at
least 10 Local Business Days have elapsed since such S&P Ratings Event first
occurred, the corresponding percentage in the column headed “S&P Ratings Event.”

8



--------------------------------------------------------------------------------



 



      “S&P Value” means, on any date and with respect to any Eligible
Collateral, (A) in the case of Eligible Collateral other than Cash, the product
of (x) the bid price obtained by the Valuation Agent for such Eligible
Collateral and (y) the applicable S&P Valuation Percentage for such Eligible
Collateral set forth in Table 4 and (B) in the case of Cash, the amount thereof
multiplied by the applicable S&P Valuation Percentage.     (v)   Demands and
Notices.         All demands, specifications and notices under this Annex will
be made pursuant to the Notices Section of this Agreement, save that any demand,
specification or notice:

  (A)   shall be given to or made at the following addresses:         If to
Party A:                   As set forth in Part 4(a) of the Schedule.         If
to Party B:                   As set forth in Part 4(a) of the Schedule.        
or at such other address as the relevant party may from time to time designate
by giving notice (in accordance with the terms of this subparagraph) to the
other party;     (B)   shall be deemed to be effective at the time such notice
is actually received unless such notice is received on a day which is not a
Local Business Day or after the Notification Time on any Local Business Day in
which event such notice shall be deemed to be effective on the next succeeding
Local Business Day.

      Pursuant to the related Basic Document, the monthly report to Noteholders
shall be made available to Party A in the manner and form specified therein.    
(vi)   Agreement as to Single Secured Party and Pledgor         Party A and
Party B agree that, notwithstanding anything to the contrary in the first
sentence of this Annex, Paragraph 1(b) or Paragraph 2 or the definitions in
Paragraph 12, except with respect to Party B’s obligations under Paragraph 3(b),
(a) the term “Secured Party” as used in this Annex means only Party B, (b) the
term “Pledgor” as used in this Annex means only Party A, (c) only Party A makes
the pledge and grant in Paragraph 2, the acknowledgement in the final sentence
of Paragraph 8(a) and the representations in Paragraph 9 and (d) only Party A
will be required to make Transfers of Eligible Credit Support hereunder. Party A
and Party B further agree that, notwithstanding anything to the contrary in the
recital to this Annex or Paragraph 7, this Annex will constitute a Credit
Support Document only with respect to Party A.     (vii)   Trustee Capacity.    
    It is expressly understood and agreed by the parties hereto that (i) this
Annex is executed and delivered by the Trustee not individually or personally
but solely as trustee of the Trust, in the exercise of the powers and authority
conferred and vested in it, (ii) each of the representations, undertakings and
agreements herein made on the part of the Trust is made and intended not as
personal representations, undertakings and agreements by the Trustee but is made
and intended for the purpose of binding only the Trust, (iii) nothing herein
contained shall be construed as creating any liability on the part of the
Trustee, individually or personally, to perform any covenant either expressed or
implied contained herein, all such liability, if any, being expressly waived by
the parties hereto and by any Person claiming by, through or under the parties
hereto and (iv) under no circumstances shall the Trustee be personally liable
for the payment of any indebtedness or

9



--------------------------------------------------------------------------------



 



      expenses of the Trust or be liable for the breach or failure of any
obligation, representation, warranty or covenant made or undertaken by the Trust
under this Annex.

  (viii)   Event of Default.         Subclause (iii) of Paragraph 7 shall not
apply to Party B.     (ix)   [Reserved]

[Signature page follows]

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this document by their duly
authorized officers with effect from the date specified on the first page
hereof.

                          BANCO SANTANDER S.A.   SANTANDER DRIVE AUTO
RECEIVABLES TRUST 2007-2    
 
                        By:   /s/ Juan Bosco Nazar   By:   U.S. BANK TRUST
NATIONAL ASSOCIATION, not in its individual capacity, but solely as Owner
Trustee    
 
  Name:   Juan Bosco Nazar                
 
  Title:   Authorized Signature   By:   /s/ Nicole Poole    
 
              Name:   Nicole Poole    
 
              Title:   Vice President    

11



--------------------------------------------------------------------------------



 



Table 1
Moody’s First Trigger Factor

          Remaining   Daily Weighted Average Life   Collateral of Hedge in Years
  Posting
1 or less
    0.15 %
More than 1 but not more than 2
    0.30 %
More than 2 but not more than 3
    0.40 %
More than 3 but not more than 4
    0.60 %
More than 4 but not more than 5
    0.70 %
More than 5 but not more than 6
    0.80 %
More than 6 but not more than 7
    1.00 %
More than 7 but not more than 8
    1.10 %
More than 8 but not more than 9
    1.20 %
More than 9 but not more than 10
    1.30 %
More than 10 but not more than 11
    1.40 %
More than 11 but not more than 12
    1.50 %
More than 12 but not more than 13
    1.60 %
More than 13 but not more than 14
    1.70 %
More than 14 but not more than 15
    1.80 %
More than 15 but not more than 16
    1.90 %
More than 16 but not more than 17
    2.00 %
More than 17 but not more than 18
    2.00 %
More than 18 but not more than 19
    2.00 %
More than 19 but not more than 20
    2.00 %
More than 20 but not more than 21
    2.00 %
More than 21 but not more than 22
    2.00 %
More than 22 but not more than 23
    2.00 %
More than 23 but not more than 24
    2.00 %
More than 24 but not more than 25
    2.00 %
More than 25 but not more than 26
    2.00 %
More than 26 but not more than 27
    2.00 %
More than 27 but not more than 28
    2.00 %
More than 28 but not more than 29
    2.00 %
More than 29
    2.00 %

12



--------------------------------------------------------------------------------



 



Table 2
Moody’s Second Trigger Factor for Interest Rate Swaps with Fixed Notional
Amounts

          Remaining   Daily Weighted Average Life   Collateral of Hedge in Years
  Posting
1 or less
    0.50 %
More than 1 but not more than 2
    1.00 %
More than 2 but not more than 3
    1.50 %
More than 3 but not more than 4
    1.90 %
More than 4 but not more than 5
    2.40 %
More than 5 but not more than 6
    2.80 %
More than 6 but not more than 7
    3.20 %
More than 7 but not more than 8
    3.60 %
More than 8 but not more than 9
    4.00 %
More than 9 but not more than 10
    4.40 %
More than 10 but not more than 11
    4.70 %
More than 11 but not more than 12
    5.00 %
More than 12 but not more than 13
    5.40 %
More than 13 but not more than 14
    5.70 %
More than 14 but not more than 15
    6.00 %
More than 15 but not more than 16
    6.30 %
More than 16 but not more than 17
    6.60 %
More than 17 but not more than 18
    6.90 %
More than 18 but not more than 19
    7.20 %
More than 19 but not more than 20
    7.50 %
More than 20 but not more than 21
    7.80 %
More than 21 but not more than 22
    8.00 %
More than 22 but not more than 23
    8.00 %
More than 23 but not more than 24
    8.00 %
More than 24 but not more than 25
    8.00 %
More than 25 but not more than 26
    8.00 %
More than 26 but not more than 27
    8.00 %
More than 27 but not more than 28
    8.00 %
More than 28 but not more than 29
    8.00 %
More than 29
    8.00 %

13



--------------------------------------------------------------------------------



 



Table 3
Moody’s Second Trigger Factor for Transaction-Specific Hedges

          Remaining   Daily Weighted Average Life   Collateral of Hedge in Years
  Posting
1 or less
    0.65 %
More than 1 but not more than 2
    1.30 %
More than 2 but not more than 3
    1.90 %
More than 3 but not more than 4
    2.50 %
More than 4 but not more than 5
    3.10 %
More than 5 but not more than 6
    3.60 %
More than 6 but not more than 7
    4.20 %
More than 7 but not more than 8
    4.70 %
More than 8 but not more than 9
    5.20 %
More than 9 but not more than 10
    5.70 %
More than 10 but not more than 11
    6.10 %
More than 11 but not more than 12
    6.50 %
More than 12 but not more than 13
    7.00 %
More than 13 but not more than 14
    7.40 %
More than 14 but not more than 15
    7.80 %
More than 15 but not more than 16
    8.20 %
More than 16 but not more than 17
    8.60 %
More than 17 but not more than 18
    9.00 %
More than 18 but not more than 19
    9.40 %
More than 19 but not more than 20
    9.70 %
More than 20 but not more than 21
    10.00 %
More than 21 but not more than 22
    10.00 %
More than 22 but not more than 23
    10.00 %
More than 23 but not more than 24
    10.00 %
More than 24 but not more than 25
    10.00 %
More than 25 but not more than 26
    10.00 %
More than 26 but not more than 27
    10.00 %
More than 27 but not more than 28
    10.00 %
More than 28 but not more than 29
    10.00 %
More than 29
    10.00 %

14



--------------------------------------------------------------------------------



 



Table 4
S&P Valuation Percentages5

                      Valuation Percentages applicable with     respect to
calculating S&P Credit     Support Amount     S&P Collateralization   S&P
Instrument   Event   Ratings Event
U.S. Dollar Cash
    100 %     80 %
Euro Cash
    92.6 %     74.1 %
Sterling Cash
    94.1 %     75.3 % Fixed Rate Negotiable Treasury Debt issued by U.S.
Treasury Department with Remaining Maturity:
<1 Year
    98.0 %     78.4 %
1 to 2 years
    98.0 %     78.4 %
2 to 3 years
    98.0 %     78.4 %
3 to 5 years
    98.0 %     78.4 %
5 to 7 years
    92.6 %     74.1 %
7 to 10 years
    92.6 %     74.1 %
10 to 20 years
    87.9 %     70.3 %
> 20 years
    84.6 %     67.7 % Floating-Rate Negotiable U.S. Dollar Denominated Treasury
Debt Issued by The U.S. Treasury Department
All Maturities
  Not Eligible Collateral   Not Eligible Collateral Fixed-Rate U.S. Dollar
Denominated U.S. Agency Debentures with Remaining Maturity:
< 1 Year
    98.0 %     78.4 %
1 to 2 years
    98.0 %     78.4 %
2 to 3 years
    98.0 %     78.4 %
3 to 5 years
    98.0 %     78.4 %
5 to 7 years
    92.6 %     74.1 %
7 to 10 years
    92.6 %     74.1 %
10 to 20 years
    82.6 %     66.1 %
> 20 years
    77.9 %     62.3 % Floating-Rate U.S. Dollar Denominated U.S. Agency
Debentures
All maturities
  Not Eligible Collateral   Not Eligible Collateral Fixed-Rate Euro Denominated
Euro-Zone Government Bonds Rated Aa3 or Above by Moody’s and AAA by S&P with
Remaining Maturity:
< 1 Year
    95.2 %     76.2 %
1 to 2 years
    95.2 %     76.2 %
2 to 3 years
    95.2 %     76.2 %
3 to 5 years
    95.2 %     76.2 %
5 to 7 years
    87.0 %     69.6 %
7 to 10 years
    87.0 %     69.6 %
10 to 20 years
    72.5 %     58.0 %
> 20 years
  Not Eligible Collateral   Not Eligible Collateral Floating-Rate Euro
Denominated Euro-Zone Government Bonds Rated Aa3 or Above by Moody’s and AAA by
S&P
All maturities:
  Not Eligible Collateral   Not Eligible Collateral
Qualified Commercial Paper
               
 
  Not Eligible Collateral   Not Eligible Collateral

 

5   Terms used in this table which are not defined herein shall have those
meanings ascribed thereto in the Schedule accompanying this Credit Support
Annex.

15